Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record including the references cited herein fail to disclose the recited method of forming a fuel injection tube that includes: prior to bending the base body at the bending region, 
forming from a hexagonal hollow body profile the cross sections; which would then meet the following recitations of forming the tubular section with, at the bending region, at least one of:
 for each one of the cross sections, maximum wall thicknesses that lie at least approximately on an axis oriented perpendicularly to a curvature direction of the longitudinal bending and minimum wall thicknesses that lie at least approximately on an axis oriented along the curvature direction of the longitudinal bending;
 for each one of the cross sections, an initial minimum overall dimension is present on an axis that is not congruent with the axis oriented at least approximately perpendicularly to the curvature direction of the longitudinal bending; and 
an initial maximum overall dimension is present on an axis that is not congruent with the axis oriented at least approximately along the local curvature direction of the longitudinal bending; and subsequently bending the base body to form the bending region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH